DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 require only two cables, whereas the previous claim 1 required four separate cables.  It is suggested the applicant change the “left brake cable” to “left brake cable portion”; the “right brake cable” to “right brake cable portion”; the “front brake cable” to “front brake cable portion”; and the “rear brake cable” to “rear brake cable portion”.  
Claims 2 and 4 are indefinite, it is unclear how the front brake cable and left brake cable formed as a single cable, and the rear brake cable and right brake cable formed as a single cable can be provided with second joining ends and second connection ends (as recited in claim 1).  These ends are recited as being connected to the synchronous driving integration mechanism.  If the cables in question are formed as one cable, they will not have the ends as recited in claim 1.  The cables would only be provided with an end connected to a brake lever, and an opposite end connected to a brake actuation device.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,431,255 to Tsuchie.
Re-claim 1, Tsuchie discloses synchronous braking device for front and rear wheels of bicycles comprising two brake levers 1/2, a left brake cable 2a, a right brake cable 1a, a synchronous driving integration mechanism 3, a front brake cable 1a, and a 5rear brake cable 2a; each of the left brake cable and the right brake cable includes a first joining end and a second joining end (interpreted a central portion of the cable connected at 8, consistent with the instant invention), the ends are arranged opposite to each other, with one end connected to one of the brake levers and the other end (central portion) connected to the synchronous driving integration mechanism; ;; each of the front brake cable and the rear brake cable is composed of a first connection end and a second connection end disposed opposite to each other; the first connection end of the front brake cable and the first connection end of the rear brake cable are 15connected to a brake 11 installed on a front wheel and a brake 12 arranged at a rear wheel respectively, the second connection ends (i.e. central portions) of the front and the rear brake cables are connected to the synchronous driving integration mechanism; wherein at least one of the brake levers is operated to make the left 20brake cable or/and the right brake cable pull the front brake cable and the rear brake cable synchronously through the synchronous driving integration mechanism; the front brake cable and the rear brake cable further drive the brake installed on the front wheel and the brake 10arranged at the rear wheel respectively to act on and brake the front and the rear wheels at the same time.  Actuation of either brake lever will result in equal actuation of the brake devices 11 and 12, see at least the abstract. 
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2015 0051818 A to Lee.
Re-claim 1, Lee discloses synchronous braking device for front and rear wheels of bicycles comprising two brake levers (i.e. left lever as is commonly assigned to a front brake and right lever as is commonly assigned to a rear brake, see at least page 3 paragraphs 5-7 of the translation ), a left brake cable F, a right brake cable R, a synchronous driving integration mechanism 1, a front brake cable F, and a 5rear brake cable R; each of the left brake cable and the right brake cable includes a first joining end and a second joining end (interpreted a central portion of the cable connected at pins 13 and 23, consistent with the instant invention), the ends are arranged opposite to each other, with one end connected to one of the brake levers and the other end (central portion) connected to the synchronous driving integration mechanism; ;; each of the front brake cable and the rear brake cable is composed of a first connection end and a second connection end disposed opposite to each other; the first connection end of the front brake cable and the first connection end of the rear brake cable are 15connected to a brake installed on a front wheel and a brake arranged at a rear wheel respectively, the second connection ends (i.e. central portions) of the front and the rear brake cables are connected to the synchronous driving integration mechanism (as at 13 and 23); wherein at least one of the brake levers (specifically actuation of the front lever, see page 3 paragraph 7 and abstract) is operated to make the left 20brake cable and the right brake cable pull the front brake cable and the rear brake cable synchronously through the synchronous driving integration mechanism; the front brake cable and the rear brake cable further drive the brake installed on the front wheel and the brake 10arranged at the rear wheel respectively to act on and brake the front and the rear wheels at the same time.  
Re-claim 2, the front brake cable and left brake cable as the same single cable (see cable F), and the rear brake cable and right brake cable as the same cable (see cable R).  Each cable is enters unit 1 from the lever, is wound around a respective pin (13 or 23), and then exited to the brake device.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0300817 A1 to Chiang.
Re-claim 1, Chiang discloses synchronous braking device for front and rear wheels of bicycles comprising two brake levers (see figure 3 and prior art figure 7), a left brake cable 30B, a right brake cable 30A, a synchronous driving integration mechanism 3, a front brake cable 10, and a 5rear brake cable 20; each of the left brake cable and the right brake cable includes a first joining end and a second joining end (the first joining end is attached to the lever, the second joining end is attached to mechanism 3, see figures 4 and 5), the ends are arranged opposite to each other, with one end connected to one of the brake levers and the other end connected to the synchronous driving integration mechanism (see figures 4 and 5); ;; each of the front brake cable 10 and the rear brake cable 20 is composed of a first connection end and a second connection end disposed opposite to each other; the first connection end of the front brake cable 10 and the first connection end of the rear brake cable 20 are 15connected to a brake 1 installed on a front wheel and a brake 2 arranged at a rear wheel respectively (see figure 2), the second connection ends (11 and 21, see figure 4) of the front 10 and the rear brake cables 20 are connected to the synchronous driving integration mechanism 3; wherein at least one of the brake levers is operated to make the left 20brake cable or/and the right brake cable pull the front brake cable and the rear brake cable synchronously through the synchronous driving integration mechanism; the front brake cable and the rear brake cable further drive the brake installed on the front wheel and the brake 10arranged at the rear wheel respectively to act on and brake the front and the rear wheels at the same time (see at least the abstract and paragraph 11).  
Re-claim 3, the synchronous driving integration mechanism 3 includes a fastener (interpreted as portions 3222/3212/3232) and a disc body which is provided with two discs (interpreted as 322 and 323) arranged coaxially and a gap formed between the two discs; the fastener is fixed between the two discs and across 10the gap; the left brake cable 30B and the right brake cable 30A are mounted in the gap, wound around an axis of the disc body in a first direction, and connected and fixed to the fastener by the second joining ends (see features A1 and B1 in figure 6B); the front brake cable 10 and the rear brake cable 20 are mounted in the gap, wound around the axis of the disc body in a second direction opposite 15to the first direction, and connected and fixed to the fastener by the second connection ends (see elements 11 and 21).  The cables are wound in opposing directions as is shown in figure 4 and figure 6B.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Lee.
Re-claims 2 and 4, Chiang fail to teach the front brake cable and left brake cable as the same cable, or the rear brake cable and right brake cable as the same cable.
Lee teaches a front brake cable and left brake cable as a same cable, and a rear brake cable and right brake cable as a same cable (see figures, note that each cable F/R enters a reel from a lever, is wound about a pin 13/23, and then exits the reel to a brake device).  This reduces the number of parts by using just two cables rather than four.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the cable groupings of Chiang with just two cables as taught by Lee, thereby reducing the number of cables associated with the brake synchronizing device.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchie.
Tsuchie teaches the front brake cable and right brake cable as the same cable 1a, and the rear brake cable and left brake cable as the same cable, and thus Tsuchie fails to teach the front brake cable and left brake cable as the same cable, or the rear brake cable and right brake cable as the same cable.  It is noted that Tsuchie appears to teach the right lever connected and right cable connected to the front brake, which is uniquely uncommon, as is having the left lever and left cable connected to the rear brake.  This appears as nothing more than rearranging the connection of the left and right cable, such that the left cable is connected to the front brake and the right cable is connected to the rear brake, as is common with bicycle brakes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply rearranged the left brake cable to the front brake and the right brake cable to the rear brake, as is common in the bicycle industry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hill, Chern, Chen, Juan, Liu, Tseng, Liang and Park each teach a synchronous braking device.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 22, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657